DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2021 has been entered.
Claims 1-9, 12-17, 19, and 20 are currently pending (see claims filed 01/27/2021).  Claims 10, 11, and 18 have been cancelled.  No claims have been added.  Claims 1, 6, 7, 12, 14, 15, and 19 are currently amended.  Claims 1, 12, and 19 are independent claims.

Objections – Withdrawn
The replacement drawing (Fig. 2) was received on 01/27/2021. This drawing is accepted and entered.
The amendment to the Specification was received on 01/27/2021. This amendment is accepted and entered.
The Claim Objections of claims 6, 7, and 12 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §101 rejection of claim 1-10 and 19-20 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §101 rejection of claim 18 is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 10, 11, and 18 over Mercuri in view of Li is withdrawn as necessitated by cancellation.

Response to Arguments
Regarding the prior 35 USC 101 Rejection of claims 12-18 being directed to not falling within at least one of the four categories of patent eligible subject matter, the amendments do not fix the issues. Examiner notes that Applicant has not provided any evidence or arguments for claims 12-17 (claim 18 has been cancelled) for falling within at least one of the four categories of patent eligible subject matter. Thus, the 35 USC 101 Rejection of claims 12-17 being directed to not falling within at least one of the four categories of patent eligible subject matter is maintained.  See rejection below.
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
In regards to Applicants arguments that “the Office Action did not explain how this would be accomplished ” and “the Office Action did not provide evidence explicitly demonstrating such an expectation of success” in regards to the prior 35 USC 103 Rejection on page 20 of the Remarks, Examiner asserts the arguments not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is teaching, suggestion, or motivation to do so found in the references themselves. Additionally, Examiner further notes that one of ordinary skill in art would readily recognize that incorporating various visualizations to visualize data would allow a person to observe different perspectives of the data, thus, enhancing the person’s understanding of the data.  See rejection below for the current 103 rejections.  
In response to Applicant's arguments on page 21-22 of the Remarks, Examiner notes that Applicant’s arguments appear directed to the newly added claim language. Examiner notes that the amendments contain subject matter from now cancelled claims 10 and 11. Mercuri and Li are applicable to the amendments. In particular, Mercuri describes the blockchain objects [identified transactions] as generic across blockchain platforms (at least [0085] [0097]; also see Li [0035]) and teaches a blockchain monitor/input service [event listener] that waits for and reacts to events that occur in a platform agnostic manner (at least [0049] [0052] [0057] [0061] [0085] [0086]; also see Li [0042]). Mercuri and Li teach that the blockchain platform is accessible to a user [primary stakeholder] (at least Mercuri [0030] [0031]; Li [0037] [0038]). Moreover, Li teaches filter options to customize the visualization (at least [0063]). Thus, Applicant’s arguments are not persuasive.  See rejection below for the current 103 rejections.
Applicant further argues on page 22 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 12 does not fall within at least one of the four categories of patent eligible subject matter because the claims recite "A system", however the claim limitations do not include any positively recited physical structure to perform the steps recited. Examiner notes the "network device", however, the "network device" is not a positively recited physical structure. Examiner further notes that the positively recited "graphical user interface", however, under BRI, the "graphical user interface" does not necessarily impart any physical structure. Additionally, the instant specification does not state that the graphical user interface is hardware. Furthermore, the claim fails to disclose a physical article or object for the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, software per se.
The dependent claims, claims 13-17, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Examiner Note
The positively recited "at least one processor" element of claim 19 has been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2019/0012249 A1; hereafter “Mercuri”) in view of Li (US 2019/0278805 A1; hereafter “Li).

Regarding Claim 1, Mercuri teaches a method for visualizing a distributed ledger data structure, comprising: identifying transactions and assets in ledger data contained in a ledger data structure accessible by a network device in a distributed network comprising a blockchain platform accessible by at least one primary stakeholder; (Mercuri [0034] [0061]: the blockchain monitor 122 may monitor the blockchain 120 [ledger data structure] generated on a peer-to-peer network of nodes mining the blockchain 120 to generate a consensus on the new block with blockchain objects [transactions] external to the system 100; [0021] [0156]: a blockchain analytics system facilitates determination of parameters of blockchain objects for analytics; [0032] [0033]: system may process the received events to determine the interaction between a participant and a blockchain object; [0061] [0086]: blockchain monitor may retrieve a new block after it is posted to the blockchain, identify a plurality of events in a block update (i.e., a new block) in the blockchain, and queue the plurality of events on the event stack 104 for processing; blockchain monitor may identify blockchain objects on the new block; [0092] [0109] [0124]: the system may receive events that pertain to the sale of the asset, such as an offer from a buyer participant; [0160] [0182]: instructions to determine the parameters of the determined event may include instructions to determine a type of the blockchain object; determine a plurality of blockchain objects associated with the identified type of blockchain object on the blockchain...NOTE: transactions and assets are identified in events and blockchain objects in the blockchain; Figs. 1-3 showing computing environment and cloud system for a blockchain analytics system; [0030] [0031] [0033]: blockchain platform is accessible to a user [primary stakeholder]) 
translating the identified transactions and the identified assets into visual elements that visually represent asset states in a process involving the ledger data structure, (Mercuri [0134] [0136]: system 100 may identify blockchain objects and then generate GUIs in the user interface; [0138] [0139] [0141]: the analytics service may use the configuration file and events in the off-chain storage to transform the events in a blockchain for modeling; [0152] [0161]: the system may generate a visualization based on determined parameters. For example, the system may generate a visualization of the smart contracts 
wherein the identified transactions are generic across blockchain platforms; (Mercuri [0085] [0097]: the blockchain objects [identified transactions] are described as generic across blockchain platforms; [0049] [0063] [0137] [0194])
configuring an event listener to function as a gateway to the blockchain platforms, wherein the event listener performs in a platform agnostic manner with respect to the blockchain platforms; (Mercuri [0052] [0057] [0061] [0085] [0086]: blockchain monitor/input service [event listener] waits for and reacts to events that occur in a platform agnostic manner; [0028] [0029] [0049])
graphically displaying the visual elements within a graphical user interface of the network device in the distributed network, wherein the graphical user interface displays a panoramic visualization of the visual elements, (Mercuri [0031]: user interface generated by the system allows a participant, such as a user or a system, to interact with the blockchain object. For example, the system may generate different graphical user interfaces (GUIs) [panoramic visualization] based on the current state of the blockchain object, the previous states of the blockchain object, future states, possible actions in the current state, possible actions based on the persona of the participant in the interaction, parameters of actions, and the like; [0134] [0136]: the configuration file 198 may be used to populate a GUI using the user interface generator 140 to display contextually accurate user interface from the UI list 173 to display event information for a blockchain object 108 from the data repository 179. The GUIs generated based on the UI list 173 provide a mechanism for a participant to interact with the blockchain object 108; Figs. 8, 9A, 9B)
However, Mercuri may not explicitly teach every aspect of the panoramic visualization including a graphic view and a time- stamped block view of the identified transactions; and providing at least one 
Li teaches the panoramic visualization including a graphic view and a time- stamped block view of the identified transactions; (Li [0028] [0050]-[0054] [0060]: generating the blockchain visualization user interface based on the blockchain, the blockchain visualization user interface including a chain graph structure [graphic view] that visually depicts at least a portion of the blockchain and transaction information [time-stamped block view] for transactions that have occurred in the blockchain network) and 
providing at least one filter in a front-end layer of the distributed network as a control for the at least one primary stakeholder forPage 2 of 23Serial No. 16/291,925Patent Application Serial No. 16/291,925 customization of the panoramic visualization and an inline view of the graphical user interface. (Li [0063]: the home page user interface 400 [front-end layer] includes one or more filter options. For example, the user can select a filter control 490 to view available filters for the blocks area 430. The filter control 490 can enable the blocks area 430 to be filtered to show blocks generated in a certain time range, non-empty blocks (e.g., filtering out empty blocks), etc. As another example, the user can select a filter control 492 to view available filters for the transactions area 450. The filter control 490 can enable the transactions area 450 to be filtered to show transactions generated in a certain time range, transactions associated with a particular account, or transactions matching other criteria; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the panoramic visualization to include a graphic view and a time-stamped block view of the identified transactions and to filtering of the visualizations as taught by Li for the benefit of blockchain analytics system as taught by Mercuri, with a reasonable expectation of success, because Li teaches this “graphical approach can result in a convenient and intuitive visual display of the relationship between blocks in the blockchain, allowing users to visually experience and navigate the 

Regarding Claim 2, Mercuri in view of Li teaches further comprising creating the identified transactions utilizing a smart contract. (Mercuri [0005]: Smart Contracts are self-executing machine-readable instructions that can store state information and are stored on the blockchain. When deployed, the smart contract is assigned a unique address to allow communication to and from the smart contract through messages. The smart contract is deployed by storing the smart contract as an event on the blockchain; [0006] [0023]: blockchain object may be a smart contract deployed on a blockchain; [0061] [0074] [0156]; Li [0051]) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Mercuri in view of Li teaches wherein the process comprises a flow of assets involving the identified transactions between at least two entities.  (Mercuri [0024]: a blockchain object may be a smartlet that regulates an interaction between two or more participants for a specified objective; [0071] [0100] [0116]: the blockchain object 108 governs interactions between participants during the sale of an asset; [0152] [0161]; Figs. 4A-B; Li [0031]-[0034] [0040]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Mercuri in view of Li teaches wherein the visual elements further represent the at least two entities across different roles and organizations.  (Mercuri [0031] [0073] [0104]: the system may display a user interface to associate participants with their personas and their roles; [0151]-[0153j: at least two stakeholders across different roles and organizations are represented visually; Figs. 8 and 9AB) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Mercuri in view of Li teaches further comprising permitting a user to interact with different visual elements among the visual elements.  (Mercuri [0030]-[0032] [0053]: the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema; [0073] [0080] [0086]: user interface 142 may also generate user interface elements such as buttons and entry fields based on the type of the parameter requested; [0151]-[0153j: a user is able to interact with the various visual elements; Figs. 8, 9A, 9B; Li [0056]-[0059]) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Mercuri in view of Li teaches wherein: the user is permitted to interact with the different visual elements among the visual elements based on at least one query supplied by the user; (Mercuri [0032] [0080] [0136]: system determines a list of real estate sale offers on the blockchain 120 matching a search specification; Li [0062]: The page header 470 includes a search box 482 that enables a user to search for information associated with the blockchain network. For example, the search box 482 can enable the user to enter a block height or block hash value to search for a particular block) and the panoramic visualization is interconnected with the inline view of the graphical user interface, wherein interacting with specific elements in the panoramic visualization and the inline view allows the user to seamlessly switch between the panoramic visualization and the inline view.  (Li [0061] [0078]: home page user interface 400 [panoramic visualization] includes a page header 470. The page header 470 includes an accounts link, a contracts link, a blocks link, and a transactions link [specific elements], that enable a user to navigate to an accounts list user interface, a contract list user interface, the block list user interface, or the transactions list user interface, respectively; When on a user interface other than the home page user interface 400, a home page link 480 displayed in a respective page header can be selected to return to the home page user interface ...NOTE: the accounts list user interface, a contract list user interface, the block list user interface, or the transactions list user interface are considered the inline view and the links in the header allow a user to seamlessly switch between home page user interface [the panoramic visualization] and the other user interfaces [the inline view]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 8, Mercuri in view of Li teaches further comprising: dynamically representing the identified transactions and the identified assets in a visualization layer that facilitates the panoramic visualization; (Mercuri [0152]: the user interface may request the current state of the blockchain object, then present the participant with the state information as shown and may also present the participant (e.g., seller) with information or description of the asset; Figs. 8, 9A, and 9B showing the identified transactions and assets in a graphical user interface [visualization layer]; Li [0049] [0050]: blockchain visualization user interface can be displayed on the requesting client device; Figs. 3-4) and updating the visualization layer in real-time to capture a change in a state of the identified assets.  (Mercuri [0028] [0029] [0106]: the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain which are processed in real-time; [0093]: system 100 may notify a participant associated with the blockchain object 108 through the user interface 142 regarding a change in state of the blockchain object 108 and may facilitate the participant to interact with the blockchain object 108 via the 

Regarding Claim 9, Mercuri in view of Li teaches wherein the identified transactions are use-case agnostic.  (Mercuri [0022] [0031] [0063] [0175]: the blockchain objects [identified transactions] are described as use case agnostic; Li [0029] [0031]) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 12, Mercuri teaches a system for visualizing a distributed ledger data structure, comprising: a distributed ledger data structure accessible by a network device in a distributed network comprising a blockchain network accessible by at least one primary stakeholder, wherein transactions and assets are identified in ledger data contained in the distributed ledger data structure; (Mercuri [0034] [0061]: the blockchain monitor 122 may monitor the blockchain 120 [ledger data structure] generated on a peer-to-peer network of nodes mining the blockchain 120 to generate a consensus on the new block with blockchain objects [transactions] external to the system 100; [0021] [0156]: a blockchain analytics system facilitates determination of parameters of blockchain objects for analytics; [0032] [0033]: system may process the received events to determine the interaction between a participant and a blockchain object; [0061] [0086]: blockchain monitor may retrieve a new block after it is posted to the blockchain, identify a plurality of events in a block update (i.e., a new block) in the blockchain, and queue the plurality of events on the event stack 104 for processing; blockchain monitor may identify blockchain objects on the new block; [0092] [0109] [0124]: 
a graphical user interface that graphically displays visual elements in the graphical user interface, wherein the network device Page 4 of 23 Serial No. 16/291,925Patent Application Serial No. 16/291,925 includes the graphical user interface, wherein the identified transactions and the identified assets are translated into the visual elements, which visually represent asset states in a process involving the distributed ledger data structure, wherein the graphical user interface displays a panoramic visualization of the visual elements, (Mercuri [0134] [0136]: system 100 may identify blockchain objects and then generate GUIs in the user interface; [0039] [0053]: the network device includes the graphical user interface; [0138] [0139] [0141]: the analytics service may use the configuration file and events in the off-chain storage to transform the events in a blockchain for modeling; [0152] [0161]: the system may generate a visualization based on determined parameters. For example, the system may generate a visualization of the smart contracts that are deployed to sell assets by a manager. The system may also include details of the participants who interacted with the manager and the like; [0073] [0082] [0083]; 0031]: user interface generated by the system allows a participant, such as a user or a system, to interact with the blockchain object. For example, the system may generate different graphical user interfaces (GUIs) [panoramic visualization] based on the current state of the blockchain object, the previous states of the blockchain object, future states, possible actions in the current state, possible actions based on the persona of the participant in the interaction, parameters of actions, and the like; [0134] [0136]: the configuration file 198 may be used to populate a 
wherein the identified transactions are use-case agnostic (Mercuri [0022] [0031] [0063] [0175]: the blockchain objects [identified transactions] are described as use case agnostic) and generic across blockchain platforms (Mercuri [0085] [0097]: the blockchain objects [identified transactions] are described as generic across blockchain platforms; [0049] [0063] [0137] [0194]) and 
wherein the system further comprises an event listener that functions as a gateway to the blockchain platforms, wherein the event listener performs in a platform agnostic manner with respect to the distributed ledger data structure; (Mercuri [0052] [0057] [0061] [0085] [0086]: blockchain monitor/input service [event listener] waits for and reacts to events that occur in a platform agnostic manner; [0028] [0029] [0049]; Li [0042]) 
Mercuri may not explicitly teach every aspect of the panoramic visualization including a graphic view and a time-stamped block view of the identified transactions, and at least one filter integrated in a front-end layer of the distributed network as a control for the at least one primary stakeholder for customization of the panoramic visualization and an inline view of the graphical user interface.  
Li teaches the panoramic visualization including a graphic view and a time-stamped block view of the identified transactions, (Li [0028] [0050]-[0054] [0060]: generating the blockchain visualization user interface based on the blockchain, the blockchain visualization user interface including a chain graph structure [graphic view] that visually depicts at least a portion of the blockchain and transaction information [time-stamped block view] for transactions that have occurred in the blockchain network) 
and at least one filter integrated in a front-end layer of the distributed network as a control for the at least one primary stakeholder for customization of the panoramic visualization and an inline view of the graphical user interface.  (Li [0063]: the home page user interface 400 [front-end layer] includes one or more filter options. For example, the user can select a filter control 490 to view available filters for the blocks area 430. The filter control 490 can enable the blocks area 430 to be filtered to show blocks generated in a certain time range, non-empty blocks (e.g., filtering out empty blocks), etc. As another example, the user can select a filter control 492 to view available filters for the transactions area 450. The filter control 490 can enable the transactions area 450 to be filtered to show transactions generated in a certain time range, transactions associated with a particular account, or transactions matching other criteria; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the panoramic visualization to include a graphic view and a time-stamped block view of the identified transactions and to filtering of the visualizations as taught by Li for the benefit of blockchain analytics system as taught by Mercuri, with a reasonable expectation of success, because Li teaches this “graphical approach can result in a convenient and intuitive visual display of the relationship between blocks in the blockchain, allowing users to visually experience and navigate the chain structure of a blockchain" [0037] and that the visualizations are "useful for both users who are technical and knowledgeable about blockchain details, and non-technical users who aren't as familiar with technical blockchain details" [0038]. Moreover, one of ordinary skill in art would readily recognize that incorporating various visualizations to visualize data would allow a person to observe different perspectives of the data and incorporating the use of a filter allows a person to better analyze data, thus, enhancing the person’s understanding of the data.  In addition, both references (Mercuri and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, visualizing distributed ledger data.

Regarding Claim 13, Mercuri in view of Li teaches further comprising creating the identified transactions utilizing a smart contract.  (Mercuri [0005]: Smart Contracts are self-executing machine-readable instructions that can store state information and are stored on the blockchain. When deployed, the smart contract is assigned a unique address to allow communication to and from the smart contract through messages. The smart contract is deployed by storing the smart contract as an event on the blockchain; [0006] [0023]: blockchain object may be a smart contract deployed on a blockchain; [0061] [0074] [0156]; Li [0051]) [The motivation of claim 12 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Mercuri in view of Li teaches wherein the process comprises a flow of assets involving the identified transactions between at least two stakeholders including the at least one primary stakeholder and at least one secondary stakeholder, (Mercuri [0024] [0031]: a blockchain object may be a smartlet that regulates an interaction between two or more participants for a specified objective; [0071] [0100] [0116]: the blockchain object 108 governs interactions between participants during the sale of an asset; [0152] [0161]; Figs. 4A-B; Li [0031]-[0034] [0040]) 
and wherein the visual elements further represent the at least two stakeholders across different roles and organizations.  (Mercuri [0031] [0073] [0104]: the system may display a user interface to associate participants with their personas and their roles; [0151]-[0153j: at least two stakeholders across different roles and organizations are represented visually; Figs. 8 and 9AB) [The motivation of claim 12 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Mercuri in view of Li teaches wherein a user is permitted to interact with different visual elements among the visual elements via the graphical user interface, wherein the user comprises at least one of: the at least one primary stakeholder and the at least one secondary stakeholder.  (Mercuri [0024] [0030]-[0032] [0053]: the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema; [0073] [0080] [0086]: user interface 142 may also generate user interface elements such as buttons and entry fields based on the type of the parameter requested; [0151]-[0153j: a user is able to interact with the various visual elements; Figs. 8, 9A, 9B; Li [0056]-[0059]) [The motivation of claim 12 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Mercuri in view of Li teaches wherein the user is permitted to interact with the different visual elements among the visual elements based on at least one query supplied by the user or without supplying a query.  (Mercuri [0032] [0073] [0136]: system determines a list of real estate sale offers on the blockchain 120 matching a search specification; [0080] [0121]: The user interface 142 may also generate user interface elements such as buttons and entry fields based on the type of the parameter requested. For example, a yes or no decision or a decision with a fixed set of choices may be presented as a button or a drop-down list with the appropriate label from the configuration file 198. A request for a numeric quantity (e.g., a type integer) or name or description (e.g., a type string) may be presented using an input text box; Figs. 8, 9A, 9B; Li [0056] [0057 [0062]: The page header 470 includes a search box 482 that enables a user to search for information associated with the blockchain network. For example, the search box 482 can enable the user to enter a block height or block hash value to search for a particular block) [The motivation of claim 12 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Mercuri in view of Li teaches wherein the user interface comprises a visualization layer that facilitates the panoramic visualization, (Mercuri [0152]: the user interface may 
wherein the identified transactions and the identified assets are dynamically visualized and wherein the visualization layer is updated in real-time to capture a change in a state of the identified assets.  (Mercuri [0028] [0029] [0106]: the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain which are processed in real-time; [0093]: system 100 may notify a participant associated with the blockchain object 108 through the user interface 142 regarding a change in state of the blockchain object 108 and may facilitate the participant to interact with the blockchain object 108 via the user interface; [0126]: receive a change/update; [0152]: user interface generator 140 may request the current state of the blockchain object and user interface generator 140 may then present the participant with the state information; Li [0049] [0060] [0125]: displayed user interface can be updated and refreshed to reflect new information) [The motivation of claim 12 is applicable to claim 17 and thereby incorporated]

Regarding Claim 19, Mercuri teaches a system for visualizing a ledger data structure, comprising: at least one processor (Mercuri [0036] [0038] Fig. 1) and a memory, the memory storing instructions to cause the at least one processor to perform: (Mercuri [0038] Fig. 1) 
identifying transactions and assets in ledger data contained in a ledger data structure accessible by a network device in a distributed Page 6 of 23Serial No. 16/291,925Patent Application Serial No. 16/291,925network comprising a blockchain platform accessible by at least one primary stakeholder; (Mercuri [0034] [0061]: the blockchain monitor 122 may monitor the blockchain 
translating the identified transactions and the identified assets into visual elements that visually represent asset states in a process involving the ledger data structure, (Mercuri [0134] [0136]: system 100 may identify blockchain objects and then generate GUIs in the user interface; [0138] [0139] [0141]: the analytics service may use the configuration file and events in the off-chain storage to transform the events in a blockchain for modeling; [0152] [0161]: the system may generate a visualization based on determined parameters. For example, the system may generate a visualization of the smart contracts that are deployed to sell assets by a manager. The system may also include details of the participants who interacted with the manager and the like; [0073] [0082] [0083]) 
wherein the identified transactions are generic across blockchain platforms; (Mercuri [0085] [0097]: the blockchain objects [identified transactions] are described as generic across blockchain platforms; [0049] [0063] [0137] [0194])
configuring an event listener to function as a gateway to the blockchain platforms, wherein the event listener performs in a platform agnostic manner with respect to the blockchain platforms; (Mercuri [0052] [0057] [0061] [0085] [0086]: blockchain monitor/input service [event listener] waits for and reacts to events that occur in a platform agnostic manner; [0028] [0029] [0049])
graphically displaying the visual elements within a graphical user interface of the network device in the distributed network, wherein the graphical user interface displays a panoramic visualization of the visual elements, (Mercuri [0031]: user interface generated by the system allows a participant, such as a user or a system, to interact with the blockchain object. For example, the system may generate different graphical user interfaces (GUIs) [panoramic visualization] based on the current state of the blockchain object, the previous states of the blockchain object, future states, possible actions in the current state, possible actions based on the persona of the participant in the interaction, parameters of actions, and the like; [0134] [0136]: the configuration file 198 may be used to populate a GUI using the user interface generator 140 to display contextually accurate user interface from the UI list 173 to display event information for a blockchain object 108 from the data repository 179. The GUIs generated based on the UI list 173 provide a mechanism for a participant to interact with the blockchain object 108; Figs. 8, 9A, 9B)
Mercuri may not explicitly teach every aspect of the panoramic visualization including a graphic view and a time-stamped block view of the identified transactions; and providing at least one filter in a front-end layer of the distributed network as a control for the at least one primary stakeholder for customization of the panoramic visualization and an inline view of the graphical user interface.  
the panoramic visualization including a graphic view and a time-stamped block view of the identified transactions; (Li [0028] [0050]-[0054] [0060]: generating the blockchain visualization user interface based on the blockchain, the blockchain visualization user interface including a chain graph structure [graphic view] that visually depicts at least a portion of the blockchain and transaction information [time-stamped block view] for transactions that have occurred in the blockchain network) and 
providing at least one filter in a front-end layer of the distributed network as a control for the at least one primary stakeholder for customization of the panoramic visualization and an inline view of the graphical user interface.  (Li [0063]: the home page user interface 400 [front-end layer] includes one or more filter options. For example, the user can select a filter control 490 to view available filters for the blocks area 430. The filter control 490 can enable the blocks area 430 to be filtered to show blocks generated in a certain time range, non-empty blocks (e.g., filtering out empty blocks), etc. As another example, the user can select a filter control 492 to view available filters for the transactions area 450. The filter control 490 can enable the transactions area 450 to be filtered to show transactions generated in a certain time range, transactions associated with a particular account, or transactions matching other criteria; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the panoramic visualization to include a graphic view and a time-stamped block view of the identified transactions and to filtering of the visualizations as taught by Li for the benefit of blockchain analytics system as taught by Mercuri, with a reasonable expectation of success, because Li teaches this “graphical approach can result in a convenient and intuitive visual display of the relationship between blocks in the blockchain, allowing users to visually experience and navigate the chain structure of a blockchain" [0037] and that the visualizations are "useful for both users who are technical and knowledgeable about blockchain details, and non-technical users who aren't as familiar 

Regarding Claim 20, Mercuri in view of Li teaches wherein the instructions are further configured to cause the at least one processor to perform: creating the identified transactions utilizing a smart contract. (Mercuri [0005]: Smart Contracts are self-executing machine-readable instructions that can store state information and are stored on the blockchain. When deployed, the smart contract is assigned a unique address to allow communication to and from the smart contract through messages. The smart contract is deployed by storing the smart contract as an event on the blockchain; [0006] [0023]: blockchain object may be a smart contract deployed on a blockchain; [0061] [0074] [0156]; Li [0051]) [The motivation of claim 19 is applicable to claim 20 and thereby incorporated]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mercuri in view of Li in further view of Prabhakara et al. (US 2017/0039505 A1; hereafter “Prabhakara”).

 	Regarding Claim 7, Mercuri in view of Li teaches wherein the user is permitted to interact with the different visual elements among the visual elements without supplying a query [by hovering with a GUI control element on an edge joining two nodes] to provide contract details. (Mercuri [0073]: the participant (e.g., seller) may be shown the first and last name, and an option to contact the buyer, appraiser and/or inspector [contract details] based on the contextual information; Fig. 9A; Li 
However, Mercuri in view of Li may not explicitly teach every aspect of by hovering with a GUI control element on an edge joining two nodes to provide contract details.
Prabhakara teaches by hovering with a GUI control element on an edge joining two nodes to provide contract details. (Prabhakara [0088] [0109]: when the requestor hovers over an edge (e.g.
408a) connecting two nodes (e.g., the nodes 406a and 406b), a window 412 is displayed. The window 412 displays an information regarding respective two workers who may have previously worked together on at least one task; information displaying common characteristics of the two tasks connected by the edge)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to hover with a GUI control element on an edge joining two nodes to provide contract details as taught by Prabhakara for the benefit of visualization of a blockchain analytics system as taught by Mercuri in view of Li, with a reasonable expectation of success, in order to provide an intuitive interaction to view contextual information to a user which would enhance user decision-making. Moreover, providing a hover interaction to view contextual information is well-known in the art. In addition, references (Mercuri in view of Li and Prabhakara) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with visualized data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Fay et al.
US 2016/0292672 A1 – Directed to blockchain transaction recordation [Abstract]
Dhupkar et al.
US 2019/0005469 A1 – Directed to blockchain visualization and filtering [0349]-[0417]
Goldstraj
US 2020/065922 A1 – Directed to blockchain contracts and filtering [0029]
Mackenzie et al.
US 2021/004923 A1 – Directed to access controlled distributed ledger systems [Abstract]
Maino et al.
US 2019/0013932 A1 – Directed to monitoring a state of the blockchain object and control interactions with the blockchain object and updates to the blockchain object according to the determined state [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        June 9, 2021